Fourth Court of Appeals
                                San Antonio, Texas
                                      March 23, 2022

                                   No. 04-22-00075-CV

                           WITTY YETI, LLC, and John Doe,
                                    Appellant

                                             v.

                                   Janelle PLUMMER,
                                         Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI17456
                      Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER

    Appellant’s motion for leave to withdraw Austin Reyna as co-counsel on this appeal is
GRANTED.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court